

[ex10-14_logo1.jpg]
[ex10-14_logo2.jpg]

 
[ex10-14_logo3.jpg]
 
Operating Level Agreement (OLA) for
 
Iveda Solutions, Digital Ally and Tecnología y
Diagnósticos del Norte S.A. de C.V. (TDN) in
Support of Servicio de Administracion Tributaria
(SAT)

Version 1.0
  
Contents
General Overview
 
2
Terms and Conditions
 
3
Supported Services and Replacement Units
 
4
Party Responsibilities
 
5
Service Measures and Reporting
 
7
Signatures of Approval
 
7
Version History
 
8
Appendix A: Incidents and Escalations
 
9
Appendix B: Procedure Flowchart
 
10
Appendix C: Service Enhancements and Change Management
 
12

 
Rev. 11/11/2010
1
Service Life Cycle Management


 

--------------------------------------------------------------------------------

 
 
General Overview
   
This Operating Level Agreement (OLA) documents the support services provided by
Iveda Solutions, Digital Ally and Tecnología y Diagnósticos del Norte S.A. de
C.V. (TDN) for support of Servicio de Administracion Tributaria (SAT). The
ultimate objective of this Agreement is to document internal support-group
services and processes to ensure high-quality and timely delivery of Video
Hosting, Video Archive and Remote Data Retrieval Services to customers in the
SAT community. This OLA directly addresses the Video Hosting, Video Archive,
In-Car Video Recordings, Software for Computer Viewing,  and Remote Data
Retrieval Services structure required to support Customer SAT requirements. For
details on Customer requirements, see related Service Level Agreement (SLA).
  
Iveda Solutions, Digital Ally and Tecnología y Diagnósticos del Norte S.A. de
C.V. (TDN) will provide SAT a single point of reporting problems with products
and services covered in this OLA, using an online trouble ticketing system.

 
Parties
 
The parties affected by this OLA are:

 
·
Iveda Solutions

     
·
Digital Ally, Inc.

 
·
Tecnología y Diagnósticos del Norte S.A. de C.V. (TDN)

 
·
Servicio de Administración Tributaria (SAT)

 
Environment
 
The support environment consists of the mobile video device located on a vehicle
owned and operated by SAT and the video hosting and archiving environment owned
and operated by Iveda Solutions.  The monitoring stations owned and operated by
SAT are not covered in this agreement.


The video device consists of a DVM unit containing an internal backward facing
camera and an external forward facing camera, In-Car Video Recordings, supplied
and supported by Digital Ally and the video convertor and mobile router
(SVC-1002) and Software for Computer Viewing, supplied and supported by Iveda
Solutions.


The video hosting and archiving infrastructure consists of video servers and
video storage devices.
 
Rev. 11/11/2010
2
Service Life Cycle Management

 

 

--------------------------------------------------------------------------------

 
 
Contact Information
 


Iveda Solutions   Digital Ally   TDN          
Contact
 
Contact
 
Contact
Jim Berglund
Operations Manager
jberglund@ivedasolutions.com
480-307-8723
 
Marlon Jinks
Sales Support Engineer
Marlon.jinks@digitalallyinc.com
913-814-7774
 
Armando Canseco
Primary Contact for Device Maintenance
armandocanseco@yahoo.com
210-681-6262
011525553514957

 
Terms and Conditions
 
Agreement Period
 
This Agreement is valid from the effective date below and remains in effect
throughout the life span of the services supported.


Effective date:  September 10, 2010
 
Agreement Review
 
A representative of any of the parties (see Parties) may submit a written
request for review of the Agreement to the designated review process owner at
any time. The Agreement should be reviewed annually. In the absence of the
completion of a review, the current Agreement will remain in effect. The review
process owner will incorporate revisions into the Agreement if all parties
mutually agree to the proposed changes.



 
Last review:
Next review:  March 10, 2011

 
Hours of Coverage
 
The procedures in this Agreement are followed from 8:00 A.M. to 5:00 P.M. Monday
through Friday Arizona Time (except on holidays).


Holidays:


 
·
New Year’s Day

 
·
Memorial Day

 
·
Independence Day

 
·
Labor Day

 
·
Thanksgiving Day

 
·
Christmas Day

 
Rev. 11/11/2010
3
Service Life Cycle Management

 
 

--------------------------------------------------------------------------------

 
 
Service Goals
 
Iveda Solutions, Digital Ally, or TDN will respond via email message to each
SAT issue submitted through the online trouble ticketing system within:


 
·
30 minutes for issues classified as critical.

 
·
Four hours (during business hours) for issues classified as high priority.

 
·
Eight hours (during business hours) for issues classified as medium priority.

 
·
Eight hours (during business hours) for issues classified as low priority.

  
Priority
 
Response time
 
Resolution Time
Low        (4)
 
8 hours
 
7 Calendar Days
Medium  (3)
 
8 hours
 
2 Business Days
High       (2)
 
4 hours
 
1 Business Day
Critical   (1)
 
30 minutes
 
ASAP/24 hours maximum
Response times listed are in business hours.



A resolution may not be available at the time SAT contacts Iveda Solutions,
Digital Ally, or TDN in which case Iveda Solutions, Digital Ally or TDN will
attempt to estimate the “time to resolution.”


All groups involved will mutually determine an issue’s priority classification.
See Appendix A for specific escalation response goals.


Sample issues are documented in Appendix A: Incidents.


Mobile Video Units will be installed at a minimum rate of 7 vehicles per
week.  The maximum (up to 130) installations must be completed within 4 months
from September 10, 2010.


Repairs or replacements for malfunctioning video components (care maintenance)
in the vehicles must be completed within 48 hours from the time of the
request.  Completion of repairs or replacements must be completed within 72
hours of the request for vehicles located in foreign locations. All requests
requiring a device replacement for resolution will spawn a change request to
complete the replacement process.  The formal change process allows SAT to
schedule the replacement of the device and formalizes the process to update the
SAT asset database with the updated serial numbers of the new devices associated
with each SAT vehicle.
 
Supported Services and Replacement Units
 
Hardware/Services Provided
 
 
·
One DVM unit with internal backward facing camera and external forward facing
camera.

 
·
A video converter and mobile router (SVC-1002)

 
·
24x7 video hosting

 
·
Access to 3 months of video archiving

 
Rev. 11/11/2010
4
Service Life Cycle Management

   
 

--------------------------------------------------------------------------------

 

 
·
Remote Data Retrieval

 
·
Video Manager 2 Back Office Software

 
·
In-Car Video Recordings



Iveda Solutions agrees to provide technical support to users in SAT experiencing
technical problems or questions with:


 
·
SVC-1002 units

 
·
Access to video hosting

 
·
Access to video archives

 
·
Remote Data Retrieval



Digital Ally agrees to provide technical support to users in SAT experiencing
technical problems or questions with:


 
·
DVM units and external camera

 
·
In-Car Video Recordings

 
·
Video Manager 2 Back Office Software



TDN agrees to install replacements for any malfunctioning devices listed below:


 
·
SVC-1002 units

 
·
DVM units and external camera

 
·
In-Car Video Recordings

 
·
Video Manager 2 Back Office Software

 
Replacement Units

SAT will be charged the full replacement cost for DVM and SVC-1002 units if
outside of warranty period or if lost or stolen.  No charge for replacement of
damaged units inside warranty period.  No charge for repairing supported
services consisting of video hosting, video archive, In-Car Video recordings,
and remote data retrieval.
 
Party Responsibilities

Iveda Solutions

Iveda Solutions agrees to:


 
·
Meet response times associated with the priority assigned to issues.

 
·
Generate and share with SAT periodic reports to monitor compliance with service
goals (see Service Goals).

 
·
Maintain appropriately trained staff.

 
Rev. 11/11/2010
5
Service Life Cycle Management

   
 

--------------------------------------------------------------------------------

 

 
·
Schedule maintenance (downtime) between 1:00 A.M. and 4:00 A.M. MST unless
circumstances warrant performing maintenance at another time which must be
pre-approved by SAT.

 
·
Communicate in writing (e-mail) with SAT regarding issues involving change
management (see Change Management).

 
Digital Ally
  
Digital Ally agrees to:


 
·
Meet response times associated with the priority assigned to issues.

 
·
Generate and share with SAT periodic reports to monitor compliance with service
goals (see Service Goals).

 
·
Maintain appropriately trained staff.

 
·
Communicate in writing (e-mail) with SAT regarding issues involving change
management (see Change Management).

 
Tecnología y Diagnósticos del Norte S.A. de C.V. (TDN)

       TDN agrees to:


 
·
Meet response times associated with the installation and replacement schedule
agreed to with SAT.

 
·
Generate and share with SAT periodic reports to monitor compliance with service
goals (see Service Goals).

 
·
Maintain appropriately trained staff.

 
·
Schedule installation (downtime) as pre-approved by SAT for installations or as
approved by SAT in a formal change request for maintenance (repairs).

 
·
Communicate in writing (e-mail) with SAT regarding issues involving change
management (see Change Management).

 
·
   

 
·
Be willing and available to provide critical information within 15 minutes of
receiving a request for information from Iveda Solutions or Digital Ally seeking
to resolve an SAT issue.

 
Rev. 11/11/2010
6
Service Life Cycle Management

 
 

--------------------------------------------------------------------------------

 
 
Responsibility Assignment Matrix
   

   
Activities / Role
Business
 
DVM
 
SVC-1002
 
Hosting
 
Access
 
Retrieval
 
OS Maintenance
 SAT
 
 I,S
 
I,S
             
I,S 
 IS
     
R,A
 
R,A
 
R,A
 
R,A
 
R,A,I
 DA
 
R,A
                   
TDN
  
R,A
  
R,A
  
 
  
 
  
 
  
 



Key:
Business:
 
Role:
  
SAT
 
R – Responsible
 
IS – Iveda Solutions
 
A – Accountable
 
DA – Digital Ally
 
I – Input Required
 
TDN
 
S – Sign-off Required

 
Rev. 11/11/2010
7
Service Life Cycle Management

 
 

--------------------------------------------------------------------------------

 

Service Measures and Reporting
 
On behalf of Iveda Solutions, Digital Ally, and TDN, Jim Berglund will provide
SAT with the following reports in the intervals indicated.


Report name
 
Reporting interval
 
Delivery
method
 
Responsible party
Service Availability
 
monthly
 
email
 
Iveda Solutions/Digital Ally
Service Delivery
 
monthly
 
email
 
Iveda Solutions/Digital Ally/TDN
Number of customer incidents reported
 
monthly
 
email
 
Iveda Solutions/Digital Ally/TDN
Number of incidents resolved
 
monthly
 
email
 
Iveda Solutions/Digital Ally/TDN
Number of incidents open
 
monthly
 
email
 
Iveda Solutions/Digital Ally/TDN
Time to resolve tickets by severity
 
monthly
 
email
 
Iveda Solutions/Digital Ally/TDN
Accounts created
 
Daily/monthly
 
email
 
Iveda Solutions
Customer Satisfaction
 
Monthly
 
email
 
Iveda Solutions/Digital Ally/TDN

 
Signatures of Approval
  
By signing below, all parties agree to the terms and conditions described in
this Agreement.


Review Process Owner
Name
 
Title
 
Signature
 
Date
Jim Berglund
 
Iveda Solutions
Operations Manager
       



Iveda Solutions
Name
 
Title
 
Signature
 
Date
Luz Berg
 
Iveda Solutions
Chief Operating Officer
       



Digital Ally
Name
 
Title
 
Signature
 
Date
Ken McCoy
 
Vice President, Sales & Marketing
       



Tecnología y Diagnósticos del Norte S.A. de C.V.
Name
 
Title
 
Signature
 
Date
Armando Canseco
 
Primary Contact for Device Maintenance
       

 
Rev. 11/11/2010
8
Service Life Cycle Management

 
 

--------------------------------------------------------------------------------

 
 
Version History

Date
 
File name
 
File location
 
Responsible party or
revision initiator
Version 1.0
 
Iveda Solutions Digital Ally and TDN OLA for support of SAT.doc
 
\\Lawnorder\Sales\Customers\SAT
 
Luz Berg
                                         

 
Rev. 11/11/2010
9
Service Life Cycle Management

 
 

--------------------------------------------------------------------------------

 
 
Appendix A: Incidents and Escalations
 
Reporting Incidents
 
SAT first consults the troubleshooting guide and knowledge base within SysAid.
If the troubleshooting guide or the knowledgebase do not resolve the issue SAT
contacts either their internet service provider or submits an incident ticket to
the trouble ticketing system.  SAT uses the troubleshooting guide and SysAid
training document to select the appropriate device or service for the incident
ticket.  Iveda Solutions or Digital Ally either solve the issue remotely, or
contact TDN with instructions on how to resolve the issue.
 
Escalation Path


Iveda Solutions
If the problem is not resolved to the satisfaction of the customer
Jim Berglund – Operations Manager to be contacted – 001480-307-8723
jberglund@ivedasolutions.com
Still not resolved
Luz Berg – Chief Operations Officer to be contacted – 001480-307-8700
lberg@ivedasolutions.com
Still not resolved
David Ly – Chief Executive Officer to be contacted – 001480-307-8700
dly@ivedasolutions.com


Digital Ally
If the problem is not resolved to the satisfaction of the customer
Mark Gordon or Marlon Jinks to be contacted – 001913-814-7774
Mark.gordon@digitalallyinc.com; marlon.jinks@digitalallyinc.com
Still not resolved
Larry Dado or Jeff Oost to be contacted – 001913-814-7774
Larry.dado@digitalallyinc.com; jeff.oost@digitalallyinc.com
Still not resolved
Darrin McCoy to be contacted – 001913-814-7774
Darrin.mccoy@digitalallyinc.com
Still not resolved
Ken McCoy to be contacted – 001913-814-7774
Ken.mccoy@digitalallyinc.com
Still not resolved
Steve Phillips to be contacted – 00913-814-7774
Steve.phillips@digitalallyinc.com
Still not resolved
Stan Ross to be contacted – 00913-814-7774
Stan.ross@digitalallyinc.com


TDN
If the problem is not resolved to the satisfaction of the customer
Armando Canseco to be contacted – 210-681-6262 (TX) or 011525553514957
armandocanseco@yahoo.com
 
Rev. 11/11/2010
10
Service Life Cycle Management

 

 

--------------------------------------------------------------------------------

 

Appendix B: Procedure Flowchart


[ex10-14_chart.jpg]
 
Rev. 11/11/2010
11
Service Life Cycle Management

 

 

--------------------------------------------------------------------------------

 

Appendix C: Service Enhancements and Change Management
 
Service Enhancements (initiated by SAT)
 
Services (as opposed to incidents; see Reporting Incidents) are planned
activities that SAT knows will be required at some time in the future.
SAT should request services by sending an e-mail message to
satsupport@ivedasolutions.com or support@digitalallyinc.com  at minimum 14 days
in advance.


Iveda Solutions or Digital Ally will respond to requests for service received
with appropriate advance notice within 1 business day.
 
Change Management (initiated by Iveda Solutions or Digital Ally)
 
Change management refers to any event that alters the existing state of a
Customer’s production services, including software, hardware, networks and
facilities. Iveda Solutions and Digital Ally seek to minimize disruption of
services by using a standard process to communicate and implement changes.


Service Provider 
Change
Management 
 
Business impact
 
Customer notification and
confirmation
 
Examples
Planned
Standard
 
Minor or repetitive changes considered part of the normal workflow with no
affect on Customer’s business
 
None.
 
Password resets
             
Minor
 
Small changes that have a documented and proven implementation process with
little impact to the Customer’s business.
 
Service Providers will advise Customer daily. Also in a monthly
report.  Unconfirmed notification to Customer is acceptable.
 
New account requests.  New installations of video units.  Replacement of failed
devices in vehicles.
             
Moderate
 
Changes that may have a broad business impact.
 
Service Providers will advise Customer five working days in advance. Customer
must confirm notification.
 
Installing patches on server.
             
Major
 
Changes that may have a significant impact to Customer business.
 
Service Providers will advise Customer ten working days in advance. Customer
must confirm notification.
 
New OS or version upgrade, local upgrade in network infrastructure.
             
Unplanned
Critical (After-hours)
 
Changes that must be performed in order to correct a faulty service having some
impact on Customer’s business. Impact to business does not warrant immediate
correction.
 
Service Providers will advise Customer as soon as possible after knowing such a
change is required. Confirmed notification is preferred.
 
Hung process on a server – needs to be corrected before next backup is
scheduled.
             
Emergency (Immediate)
 
Changes that must be performed in order to correct a faulty service having a
major impact on Customer’s business. Impact to business requires immediate
resolution.
 
Service Providers will advise Customer after change implementation. Confirmed
notification is preferred.
 
Virus attack on network.  Disk drive failure.

 
Rev. 11/11/2010
12
Service Life Cycle Management

   
 

--------------------------------------------------------------------------------

 